Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freddy S. Campbell appeals the district court’s order dismissing his action brought pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. United States, No. 2:09-cv-00503, 2011 WL 322641 (S.D.W.Va., Jan. 31, 2011). We also deny Campbell’s motions to have Brenda Wilburn served by public notice and to introduce additional evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.